PER CURIAM.
We accepted review of Plaza v. State, 699 So.2d 289 (Fla. 3d DCA 1997), on the basis of express and direct conflict with the decisions in Melbourne v. State, 679 So.2d 759 (Fla.1996), and State v. Johans, 613 So.2d 1319 (Fla.1993). See Art. V, § 3(b)(3), Fla. Const. However, after hearing oral argument, we have determined that jurisdiction was improvidently granted. Accordingly, the petition for review is hereby dismissed.
It is so ordered.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS and PARIENTE, JJ., concur.
ANSTEAD, J., dissents.